FILED
                             NOT FOR PUBLICATION                            APR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE DANILO ROJEL-GOMEZ,                         Nos. 13-73231
                                                 Nos. 14-71489
               Petitioner,
                                                 Agency No. A098-006-777
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       In these consolidated petitions for review, Jose Danilo Rojel-Gomez, a

native and citizen of El Salvador, petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order

acknowledging withdrawal of Rojel-Gomez’s applications for asylum, withholding


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and protection under the Convention Against Torture, and granting his

application for voluntary departure (No. 13-73231), and the BIA’s subsequent

order denying his motion to reopen (No. 14-71489). We have jurisdiction under

8 U.S.C. § 1252. We review de novo claims of due process violations. Colmenar

v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We review for abuse of discretion the

denial of a motion to reopen. Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir.

2005).

      The BIA did not deny Rojel-Gomez’s due process in dismissing his appeal.

See Larita-Martinez v. INS, 220 F.3d 1092, 1096 (9th Cir. 2000) (no due process

violation where there is no error); see also 8 C.F.R. § 1003.1(d)(2)(i)(C) (BIA may

summarily dismiss where “appeal is from an order that granted the party concerned

the relief that had been requested”). Thus, we deny the petition for review in No.

13-73231.

      The BIA did not abuse its discretion in denying Rojel-Gomez’s motion to

reopen where Rojel-Gomez did not establish the evidence he submitted was new.

See 8 C.F.R. § 1003.2(c)(1); Bolshakov v. INS, 133 F.3d 1279, 1282 (9th Cir.




                                         2                            13-73231/14-71489
1998) (upholding agency’s denial of a motion to reopen where petitioner failed to

establish evidence was “new”). Thus, we deny the petition for review in No. 14-

71489.

      PETITIONS FOR REVIEW DENIED.




                                         3                           13-73231/14-71489